THOMPSON, J.
This is a petition for a writ of prohibition to restrain the Superior Court of San Joaquin County from proceeding to try a ease on appeal from the Justice’s Court of Stockton Township on the ground that the Superior *96Court is without jurisdiction to do so for the reason that more than one year has elapsed since the appeal was perfected, and that no stipulation extending the time of trial was filed therein.
This proceeding involves the same appeal in which this court has this day filed its opinion (ante, p. 91 [45 Pac. (2d) 376]) directing the issuing of a peremptory writ of mandamus instructing the Superior Court of San Joaquin County to dismiss the action for the reason that it is without jurisdiction to try the cause as provided by section 981a of the Code of Civil Procedure. Mandamus is a proper remedy to enforce the provisions of this statute, and this petition for a writ of prohibition is therefore functus officio.
The petition for a writ of prohibition is dismissed.
Pullen, P. J., concurred.